 



Exhibit 10.42

Agreement on Technical Cooperation

     This Agreement is made and entered into this day of September 28, 2003 by
and between Beijing New Media Information Technology Co., Ltd (“Party A”) with
its principle address at #A1, Wanquanzhuang, Haidian District, Beijing, PRC and
Guangzhou Media Message Technologies, Inc. (“Party B”) with its principle
address at Floor 11, Tian He Business Building No. 8 Zhong Shan Av. W.
Guangzhou, PRC.

     Whereas:



(1)   Party A is a limited liability company incorporated in Beijing and
existing under the laws of PRC engaged in technology development of computer
internet and the technical service business;   (2)   Party B is a limited
liability company registered in Guangzhou, PRC engaged in the business of mobile
value-added telecommunication service, internet information service and internet
web advertising service;   (3)   For the purpose of business operation, Party B
decides to employ Party A as its technical service provider to provide relevant
technical services to Party B, and Party A agrees to provide Party B with the
corresponding technical services according to and subject to the provisions of
this Agreement;

     NOW, THEREFORE, in consideration of covenants and agreement herein
contained through friendly consultation, the parties hereby agree as follows:



1.   Definition and Interpretation   1.1   In this agreement unless it is
specifically provided, the following terms shall have the corresponding meanings
of:



  (a)   Technical secret: means the unpublished necessary technical information
and documents including technical information, technical specification, design,
installation, testing, implementation, maintenance equipment and software
requirement owned by either party and provide to another party during
cooperation period of this agreement     (b)   Program design: means the
required software system explanation, description which presented and confirmed
in words or diagrams based on the project objectives of both parties and the
conditions for achieving system objectives.



2.   Cooperation content and mode   2.1   Party A holds the proprietorship of
the following products including feichangnannv, dafuweng, guaiguaizhumi and
authorizes party B to provide relevant services to users using the above
products.

-1-



--------------------------------------------------------------------------------



 



2.2   Party A shall update and maintain software based on Party B’s application
of the software to ensure normal operation of the products.   3.   Cooperation
Fees and Payment   3.1   Ratio of cooperation fee: Both parties share the
revenues generated from products as described in clause 2.1. Each party shares
50% of the revenues, after deducting the fees paid to mobile operators,
generated by individual product by Party B.   3.2   Payment method: Party B
shall provide Party A with revenue report of the products every month. For the
fees as described above paid by Party B to Party A, Party A shall issue
corresponding invoices to Party B.   4.   Commercial secrets and Intellectual
Property Rights   4.1   The parties confirm hereby that Party A shall own the
copy rights or any other legal authorizations of the cooperation contents
rendered by itself to Party B under this agreement and Party B, entitled to the
right to use such contents only, if intending to make any modification to such
content, shall propose specific solutions for modification, upgrade or
conversion, which shall be then implemented by Party A.   4.2   Either shall
keep any and all commercial secrets of the other party obtained during the
cooperation or from any other channel extremely confidential and shall not
disclose such secrets to any third party without earlier written consent from
the other party.   4.3   Unless otherwise regulated by this agreement, either
party shall not use or copy the other party’s trade mark, logo, commercial data,
educational materials, technical references and any other documents without
earlier written consent from the other party.   5.   Representation and Warranty
  5.1   Either party makes the following representations, statements and
warranties to the other party:



  (a)   Be an independent legal entity that has been established and in
existence by the operation of laws;     (b)   Have qualifications and capacity
to undertake the cooperation project specified under this agreement that is
within its registered business scope;     (c)   Have fully authorized its
representative to sign this agreement;     (d)   Have competence to perform all
its obligations under this agreement and violate no limitations of any legal
document binding it thereto in executing such obligations.



5.2   Party B guarantees as follows:



  (a)   All information provided to Party B to be genuine, accurate and legal
without infringing any legal right and interest of any third party;

-2-



--------------------------------------------------------------------------------



 



  (b)   Responsible for settlement of any dispute arising from its breach of the
above-said warranties;



  (c)   Liable for indemnification in full amount for any and all losses
incurred to Party A resulted from its breach of the aforesaid warranties.



5.3   Party A shall compensate Party B in full amount for its any and all losses
caused by Party A’s violation of its warranties hereinabove.   6.   Force
Majeure   6.1   “Force Majeure” shall mean any event out of the parties’
reasonable control, non-foreseeable, or unavoidable even has been foreseen and
such event hinders, affects or delays any party’s performance of all or part of
his obligations according to this Agreement, including, but not limit to,
government’s acts, natural disasters, war, hacker attack or any other similar
events.   6.2   The party suffering from Force Majeure should notify the other
party the circumstances of event of force majeure using the fastest mode.   6.3
  The party suffering from Force Majeure may suspend performing its relevant
obligations under this Agreement that cannot be performed due to Force Majeure
till the effect of Force Majeure is eliminated without bearing any liability for
breach of this Agreement. The suffering party from Force Majeure shall provide
the other party with legal certifications of such event issued by the notary
office (or other proper agency) of the area where the event occurs, which if
fails, the other party may request the suffering party to bear any liability for
breach according to the provisions of this Agreement.   6.4   However, such
party shall exert its best efforts to overcome such event and reduce its
negative effects to the minimum. The party who do not perform its duties to
minimize the negative effects of the event shall be responsible and liable for
the additional loss incurred thereafter.   6.5   If any non-performance of any
obligations under this agreement due to the event of force majeure continues and
exceeds fifteen (15) days or accumulates over thirty (30) days, both parties
shall through friendly consultation to reach consent of continue performance of
this agreement. If no consent is reached, either party shall have the right to
terminate the contract prior to expiration.   7.   Effectiveness, Modification
and Termination   7.1   This Agreement shall become effective on the date of its
being signed and sealed by the authorized representatives of both parties and
shall continue in force for a period of one (1) year. Both party can through
consultation sign a supplementary agreement or renew the agreement.   7.2   In
case any party breaches or defaults the performance of any of the provisions of
this Agreement, and such breach or default is not cured within seven (7) days
after the date of

-3-



--------------------------------------------------------------------------------



 



notice by the other party advising the occurrence and existence of such breach
and demanding the performance, the other party shall have the right to
immediately terminate this Agreement upon a notice to the breach party.



7.2   Earlier termination of this Agreement shall not release either party from
performing its rights and obligation that has come into existence prior to such
termination.   8.   Confidentiality   8.1   Other than merely use all technology
know-how, business secret and information (hereinafter referred to as the
“Confidential Information”) of the other party obtaining through signing or
performing this Agreement for the purpose of this Agreement, any party may not
use the confidential information of the other party for other purpose, copy or
edit the confidential information of the other party, disclose or transfer such
confidential information to any third party without prior written consent of the
other party.   8.2   Any party shall remind its employees of the confidentiality
and exclusivity of the secrecy of the other party and guarantee that its
employees accept the confidential provisions hereunder if it disclosed the
secrecy of the other party to its employees for the performance of this
Agreement.   8.3   If any party hereto needs assistance from the third party to
perform its obligations hereunder, and the third party has to learn or contact
the confidential information hereunder when providing assistance, it may provide
the confidential information to the third party on the condition that the third
party agrees in writing to undertake all the obligations hereunder, and obtains
the written consent of the owner of the confidential information.   8.4   Either
party shall return, destroy or disposition any document, data or software
carrying confidential information of the other party to such party in any
desirable way upon request and shall not use such confidential information
thereafterwards.   8.5   After termination of this agreement, obligations of
each party under this agreement shall not cease. Each party shall still abide by
the confidentiality clause of this agreement and perform its obligation of
confidentiality until the other party approves release of that obligation or
violation of such confidentiality clause of this agreement will not result in
any prejudice to the other party practically.   9.   Representation ,
Undertaking and Warranty   9.1   Either party represents, undertakes and
warrants to the other party the following:



  9.1.1   Be a company legally incorporated and existing under the laws of PRC;
    9.1.2   Have all competence and qualifications to conduct the transaction
that is within its legally registered business scope prescribed under this
Agreement;     9.1.3   Have all authorization and competence to enter into this
Agreement and have authorized its representative with sufficient power to sign
this Agreement on behalf of such party respectively;     9.1.4   Have capability
to perform the obligations under this Agreement and performing such obligations
dose not constitute any breach of any restriction of legal documents

-4-



--------------------------------------------------------------------------------



 



binding upon such party;



  9.1.5   Not subject to any liquidation, dissolution or bankruptcy proceeding.



9.2   Party A warrants that it does not, solely or conduct jointly with any
individual, enterprise, corporation or organization, abet or induce any
technical personnel or other employees of Party B or affiliates of Party B to
leave Party B or affiliates of Party B, within one year upon the expiration of
cooperation and the duration of cooperation, unless it obtained the consent of
Party B..   10.   Serve of Notice   10.1   Any notice required relating to this
Agreement from one party to the other party shall be in writing and then sent by
person, by fax, telex, teletex or email, or prepaid registered mail, express
mail, which shall be deemed as being served on the date when sent by person, by
fax, by telex or email or on the third (3) day after being sent by prepaid
registered mail or express mail.   10.2   Unless otherwise notified by either
party in writing to modify its contact information, any and all notices under
this agreement shall be sent according to this agreement.   11.   Settlement of
Disputes   11.1   The Parties shall settle with good faith all disputes
regarding to interpretation and enforcement of any provisions of this Agreement
by consultation.   11.2   The disputes that are failed to be resolved by
consultation shall be referred to the People’s Court for arbitration according
to its existing arbitration rules.   11.3   Laws and regulations of PRC shall be
applied for conclusion, execution, interpretation and settlement of disputes
concerning this agreement.   12.   Liability for Default   12.1   Any breach of
any article of the agreement directly or indirectly or no commitment or
commitment out of time insufficiently to the obligations of the agreement shall
constitute breach of the contract. The party that observes the contract
(“non-breaching party”) shall have the right to request the breaching party
(“the breaching party”) by written notice to make corrections to its breaching
actions and avoid the bad result with sufficient, effective and timely measures
taken, and to compensate for the losses of the non-breaching party due to its
breaching actions.   12.2   After any breaching occurs, the non-breaching party,
if holding that the breaching has resulted in impossibility or unfairness for
the non-breaching party to perform the relevant obligations under this agreement
with reasonable and objective discretion applied, shall have the power to
discontinue its relevant obligations of this agreement with written notice sent
to the non-breaching party until the breaching party stops its breach of the
contact, take sufficient, effective and timely measures to avoid the bad
results, and compensate for the

-5-



--------------------------------------------------------------------------------



 



losses of the non-breaching party due to its breaching actions.



12.3   The indemnification that the breaching party makes to the non-breaching
party shall include any direct economic losses and any predictable indirect
losses or excess expenses that occur to the non-breaching party due to violation
of the contract by the breaching party, including but not limited to attorney
fees, legal costs, arbitration fees, financial expenses, travel expenses and
etc.   12.4   In case Party B fails to perform the provisions of this Agreement
and solely terminate this Agreement in advance at any time before the expiration
of this Agreement, it shall deduct the reasonable cost from the total amount of
Party paid A and return fully the rest part to Party A. Party B shall still
compensate Party A the economic loss suffered thereof in accordance with the
provisions of the aforesaid three clauses if it causes other losses to Party A
due to its defaults of this Agreement.   12.5   In case Party A fails to perform
the provisions of this Agreement and solely terminate this Agreement in advance
at any time before the expiration of this Agreement, it shall pay the total
amount of the part that has been performed by Party B in accordance with the
actual performance to Party B. Party A shall still compensate Party B the
economic loss suffered thereof in accordance with the provisions of the
aforesaid three clauses if it causes other losses to Party A due to its defaults
of this Agreement. If the amount paid by Party A exceeds the deserved charges
and the losses compensated to Party B, Party B shall return the surplus part to
Party A.   12.6   In case Party B may observe the Article 4 (Clauses 1-9) of
service quality, it shall waive part of charges of the next quarter paid by
Party A as compensating bonus for its breach of this Agreement and the detailed
amount shall be consulted by both parties.   13.   Miscellaneous   13.1  
Whereas the realization of the cooperation matters hereunder relies on the close
cooperation of mobile telecommunication operator, Party B agrees that Party A
shall not hold any responsibility for the breaches of this Agreement if Party A
fails to perform any obligation hereunder due to the cause of mobile
telecommunication operator.   13.2   This agreement shall be bind on any
successor or transferee to any party.   13.3   The failure to timely exercise
any right conferred upon any of the parties hereto hereunder shall not be deemed
to be waiver of such right, or shall not operate to bar the exercise thereof in
the future.   13.4   If any provision of this Agreement is subsequently held
full invalid or part of invalid or unenforceable or violate ant applicable law
due to any cause, such provision shall be deemed to be deletion. However, other
provisions thereof shall still be validity and enforceability.   13.5   The
Parties may additionally negotiate and confirm any other issues not covered by
this agreement.

     
Beijing New Media Information
  Guangzhou Media Message Technologies
 
   
Technology Co., Ltd
  Inc .
 
   
Authorized Representative
  Authorized Representative

-6-